Citation Nr: 0733941	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to October 5, 2000 for 
the grant of service connection for amputation left little 
finger, tingling fingers; Dupuytren's contracture of left 
hand little finger; and left hand tender scar.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who reportedly had 
active duty service from January 1972 to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally scheduled for a 
hearing before a Board member in July 2007.  The veteran 
failed to appear for the scheduled hearing.

In a July 2002 communication, the veteran claimed entitlement 
to service connection for left neck and left shoulder 
disabilities.  These matters are hereby referred to the RO 
for appropriate action.  


FINDING OF FACT

1.  In a July 1999 rating decision, the RO denied entitlement 
to service connection for left hand tingling of fingers and 
Dupuytren's Contracture of little finger as secondary to the 
service-connected disability of gunshot wound of the left 
deltoid and humerus with axillary nerve damage; the veteran 
did not file a notice of disagreement to initiate an appeal 
from that determination.

2.  In a September 2001 rating decision, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for tingling of fingers and Dupuytren's 
contracture of little finger of the left hand with 
amputation, as secondary to the service-connected disability 
of left shoulder gunshot wound.

3.  By rating decision in June 2002, the RO reopened the 
veteran's claim and granted service connection for two 
separate disabilities:  left hand tingling of fingers; 
Dupuytren's Contracture of little finger, effective December 
26, 2001; and for amputation of left little finger, effective 
December 26, 2001.  

4.  By rating decision in February 2003, the RO assigned an 
effective date of October 5, 2000, for left hand tingling of 
fingers; Dupuytren's Contracture of little finger, and for 
amputation of left little finger; the RO granted service 
connection for a tender scar of the left hand, effective 
October 5, 2000. 




CONCLUSIONS OF LAW

1.  The July 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The criteria for assignment of an effective date prior to 
October 5, 2000, for the grants of service connection for 
amputation left little finger, tingling fingers; for 
Dupuytren's contracture of left hand little finger; and for 
left hand tender scar, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§  3.151, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  A February 2002 RO letter 
effectively notified the veteran of the evidence needed to 
reopen his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the February 2002 letter implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an earlier effective date, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided a March 2005 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  The veteran has also been provided with a March 
2006 notice of the types of evidence necessary to establish a 
disability rating for his disability claim and the effective 
date of the disability.  A supplemental statement of the case 
was subsequently issued in June 2007.

At this point the Board acknowledges that the February 2002 
letter was issued in connection with the veteran's request to 
reopen his service connection claim.  Since the issue in this 
case (entitlement to assignment of an earlier effective date 
is a downstream issue from that of service connection, 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the  claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA and private have been obtained.  
Also, the veteran was afforded VA examinations in April 2002 
and April 2003.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Analysis

The veteran contends that he is entitled to an earlier 
effective date prior to October 5, 2000, for the grant of 
service-connected left hand tingling finger and Dupuytren's 
contracture of left hand little finger; for the grant of 
service connection for left hand tender scar; and for the 
grant of service connection for amputation of left little 
finger.  He asserts that service connection is warranted from 
July 7, 1998, the date when his claim for gunshot wound for 
his left shoulder was received.  

The Board notes, however, that a rating decision becomes 
final when a claimant does not file a notice of disagreement 
within one year after a decision is issued.  38 U.S.C.A. § 
7105 (West 2002).  In a July 1999 rating decision, the RO 
denied entitlement to service connection for left hand 
tingling of fingers and Dupuytren's Contracture of left hand 
little finger as secondary to the service-connected 
disability of gunshot wound of the left deltoid and humerus 
with axillary nerve damage.  An August 1999 letter from the 
RO notified the veteran of the denial and informed him of 
appellate rights and procedures.  However, the veteran did 
not file a notice of disagreement to initiate an appeal from 
a Consequently, the July 1999 RO decision became final.  

At this point, the Board acknowledges the veteran's 
statements received in July 2002 and October 2004 that 
collectively state that he had filed a notice of disagreement 
within one year of the July 1999 rating decision and that the 
effective date should be July 1998 when his initial claim was 
received.  The Board has reviewed the entire evidence of 
record and has found that a letter was received from the 
veteran in September 1999; however, this letter did not 
express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (1999).  Instead, the letter appears to have been 
written to request some type of award based on surgery of the 
left hand.  There was no reference to the August 1999 notice 
of the July 1999 denial, nor any expression that the veteran 
wished to appeal.  The Board declines to view the September 
1999 letter as a valid notice of disagreement.  Also, in the 
statement received in October 2004, the veteran stated that 
his ex-roommate reportedly had a copy of his notice of 
disagreement, but refused to furnish it to the veteran.  
Without any evidence to show that a timely notice of 
disagreement was filed, the Board finds that the July 1999 
rating decision became final.  See 38 U.S.C.A. § 7105(c).  As 
a result, the effective date of the grant of service 
connection is dictated by 38 C.F.R. §  3.400(q).
A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002).  The record shows that the RO eventually granted 
service connection for the disabilities at issue in a June 
2002 rating decision.  The RO initially assigned an effective 
date of December 26, 2001.  However, in a February 2003 
rating decision, the RO made the grants of service connection 
effective from October 5, 2000.  The question before the 
Board, therefore, is whether a date prior to October 5, 2000, 
is warranted.  As noted above, since the veteran did not 
appeal from the July 1999 denial, that determination became 
final.  

When a claim for service connection is denied and the denial 
becomes final, and that claim is later reopened and granted, 
the effective date of the grant of service connection is the 
date of the receipt of the application to reopen the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).

In November 2000, the veteran submitted a letter with a copy 
of the October 5, 2000, surgical report.  The RO has 
apparently viewed the October 5, 2000, medical record as 
sufficient to warrant assignment of that date under 38 C.F.R. 
§ 3.400(q).  The Board is unable to find any communication or 
evidence prior to that date which would warrant an earlier 
effective date under applicable regulations.  

In sum, the RO has determined that October 5, 2000, is the 
correct effective date.  The Board is unable to find any 
legal basis under the effective date laws for assigning an 
earlier effective date   


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


